Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Shenita Lashon Davis, Appellant                       Appeal from the 7th District Court of Smith
                                                      County, Texas (Tr. Ct. No. 007-0240-19).
No. 06-20-00011-CR         v.                         Memorandum Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
The State of Texas                                    Stevens participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the bill of costs by deleting the $300.00
assessment for attorney fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Shenita Lashon Davis, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED AUGUST 5, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk